                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

NATHANIEL HACK,                             )
                                            )
                      Petitioner,           )
                                            )
vs.                                         )       Case No. 16-04089-CV-W-ODS
                                            )
WARDEN JAY CASSADY,                         )
                                            )
                      Respondent.           )


                 ORDER AND OPINION (1) DENYING PETITIONER’S
            AMENDED PETITION FOR WRIT OF HABEAS CORPUS, AND
           (2) DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY
       Pending is Petitioner’s Amended Petition for Writ of Habeas Corpus. Doc. #20.
For the following reasons, Petitioner’s Amended Petition is denied, and the Court
declines to issue a certificate of appealability.


                                    I.    BACKGROUND
       In 1995, Petitioner Nathaniel Hack shot and killed Codizia Anderson. At the time,
Petitioner was fifteen years old. In 1996, Petitioner was convicted of first degree murder
and sentenced life imprisonment without eligibility for parole. Doc. #1-1.1 His conviction
was affirmed. Doc. #1, at 1.2 No immediate post-conviction proceeding was filed.
       In 2013, Petitioner filed a petition for writ of habeas corpus with the Missouri
Supreme Court, arguing his sentence was unconstitutional pursuant to Miller v.
Alabama, 567 U.S. 460 (2012). Docs. #1-3, 1-4. In Miller, the United States Supreme
Court held mandatory life imprisonment without parole for those under the age of
eighteen at the time of their crimes violated the Eighth Amendment’s prohibition on cruel
and unusual punishment. 567 U.S. at 479-80. In 2016, the United States Supreme


1
  At the time, the only sentence Petitioner could receive was life in prison without
eligibility for parole. Mo. Rev. Stat. § 565.020.2 (1986).
2
  Page references denote the pagination assigned by the Court’s CM/ECF system.
Thus, the Court’s page references may differ from the party’s original pagination.
Court determined Miller “announced a substantive rule that is retroactive in cases on
collateral review.” Montgomery v. Louisiana, 136 S. Ct. 718, 732 (2016).
       On March 15, 2016, the Missouri Supreme Court granted Petitioner’s petition,
concluding he “shall be eligible to apply for parole after serving 25 years’ imprisonment
on his sentence of life without parole unless his sentence is otherwise brought into
conformity with Miller and Montgomery by action of the governor or enactment of
necessary legislation.” Doc. #1-2, at 2. Two weeks later, Petitioner moved for a
rehearing, arguing the Missouri Supreme Court’s “remedy” for his Miller violation was
unconstitutional. Doc. #20-6. Before Petitioner’s motion was decided, a new Missouri
law went into effect on July 13, 2016, which, in relevant part, states the following:
       Any person sentenced to a term of imprisonment for life without eligibility
       for parole before August 28, 2016, who was under eighteen years of age at
       the time of the commission of the offense or offenses, may submit to the
       parole board a petition for a review of his or her sentence…after serving
       twenty-five years of incarceration on the sentence of life without parole.
Mo. Rev. Stat. § 558.047.1(1); Doc. #20-7, at 1.
       On July 19, 2016, the Missouri Supreme Court vacated its March 15, 2016 Order.
Doc. #20-2. In its entirely, the Order states: “On the Court’s own motion, the Court’s
March 15, 2016, order is vacated. The motion for rehearing is overruled as moot. The
petition is denied. See Senate Bill No. 590, 98th General Assembly. All other pending
motions are overruled as moot.” Id. On September 19, 2016, Petitioner filed another
petition for writ of habeas corpus with the Missouri Supreme Court, arguing his
sentence remains unconstitutional, and the new Missouri law is unconstitutional. Docs.
#20-9, 20-10.
       In the meantime, Petitioner was granted leave to amend his petition in this
matter. Docs. #17-18. In the Amended Petition, Petitioner continues to allege his
sentence is unconstitutional, but he also contends the new Missouri law does not
resolve the constitutional violation. Doc. #20. The Court granted Petitioner’s request to
stay this proceeding until the Missouri Supreme Court issued its decision on Petitioner’s
second petition for writ of habeas corpus. Docs. #15, 23.
       On May 30, 2017, the Missouri Supreme Court denied Petitioner’s second
petition for writ of habeas corpus. State ex rel. Hack v. Cassady, No. SC95948 (Mo.



                                             2
banc May 30, 2017). The Court directed the parties to show cause why the stay should
not be lifted. Doc. #24. Petitioner informed the Court he recently filed a petition for writ
of habeas corpus in the Circuit Court of Texas County, Missouri, arguing the new
Missouri law violated his constitutional rights. Doc. #25-1. Because that claim had not
been exhausted, Petitioner asked the Court to continue to stay this matter. Doc. #25.
The Court granted the request, and stayed the matter pending resolution of Petitioner’s
petition for writ of habeas corpus filed in the Circuit Court of Texas County. Doc. #27.
       On September 11, 2017, the Circuit Court of Texas County denied Petitioner’s
claim, only stating there were “no grounds for issuance of the requested writ and
therefore the Petition For Writ of Habeas Corpus is denied.” Doc. #34-2, at 77.
Petitioner appealed, and on September 25, 2017, the Missouri Court of Appeals denied
the petition: “Having seen and examined said application and having been advised in
the premises, the Court does deny the petition.” Doc. #34-3, at 42. Petitioner
appealed, and on July 3, 2018, the Missouri Supreme Court denied his claim. Doc.
#34-4. The Court’s opinion, in its entirety, declared, “Now at this day, on consideration
of the petition for a writ of habeas corpus herein to the said respondent, it is ordered by
the Court here that the said petition be, and the same is hereby denied.” Id.
       Following the Missouri Supreme Court’s decision, this Court lifted the stay, and
directed Respondent to respond to Petitioner’s Amended Petition. Doc. #32. After
failing to timely respond, the Court directed Respondent to show cause why the relief
sought by Petitioner should not be granted. Doc. #33. On September 18, 2018,
Respondent filed his response. Doc. #34. After receiving two extensions of time,
Petitioner filed his traverse on November 28, 2018. Doc. #39.


                               II.        LEGAL STANDARDS
                                     A.    Habeas Corpus
       Pursuant to the Antiterrorism and Effective Death Penalty Act (“AEDPA”), which
amended 28 U.S.C. § 2254, a writ of habeas corpus shall not be issued on a claim
litigated on the merits in state court unless the state court’s decision either:
       (1)    resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as
              determined by the Supreme Court of the United States; or


                                              3
       (2)    resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in the
              State court proceeding.
28 U.S.C. § 2254(d). The “contrary to” and “unreasonable application” provisions in the
first subsection have independent meanings. The “contrary to” provision applies “if the
state court arrived at a conclusion opposite to that reached by the Supreme Court on a
question of law, or reached a decision contrary to Supreme Court precedent when
confronting facts that were materially indistinguishable.” Jackson v. Norris, 651 F.3d
923, 925 (8th Cir. 2011). The “unreasonable application” clause pertains to instances
where “the state court correctly identified the governing legal principle, but unreasonably
applied it to the facts of the particular case.” Id.
       Section 2254(d) “limits the applicability of the AEDPA’s deferential standard to
claims that have been ‘adjudicated on the merits’ in state court.” Worthington v. Roper,
631 F.3d 487, 495 (8th Cir. 2011) (citation omitted). Federal courts must “undertake
only a limited and deferential review of underlying state court decisions.” Id. (citation
omitted). When the last state court fails to provide the rationale for the decision, district
courts must “look through the unexplained decision to the last related state court
decision that does provide a relevant rationale,” and “presume that the unexplained
decision adopted the same rationale.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
This presumption may be rebutted by a “showing that the unexplained [decision] relied
or most likely did rely on different grounds than the lower state court’s decision….” Id.
       When the state courts’ decisions do not include explanations, “the habeas
petitioner’s burden still must be met by showing there was no reasonable basis for the
state court to deny relief….” Harrington v. Richter, 562 U.S. 86, 98 (2011). The district
court must presume “the state court adjudicated the claim on the merits in the absence
of any indication or state-law procedural principles to the contrary.” Id. at 99 (citation
omitted). But this presumption “may be overcome when there is reason to think some
other explanation for the state court’s decision is more likely.” Id. at 99-100. The state
court’s determination that a habeas claim lacks merit – even if the determination is
unexplained – “precludes habeas relief so long as ‘fairminded jurists could disagree’ on
the correctness of the state court’s decision.” Id. at 101 (citing Yarborough v. Alvarado,
541 U.S. 652, 664 (2004)).


                                               4
                                B.     Eighth Amendment
       The Eighth Amendment prohibits infliction of “cruel and unusual punishments.”
U.S. Const. amend. VIII.3 This “right flows from the basic precept of justice that
punishment for crime should be graduated and proportioned to [the] offense.” Roper v.
Simmons, 543 U.S. 551, 560 (citations and internal quotations omitted). Generally,
Eighth Amendment cases involve either “categorical bans on sentencing practices
based on mismatches between the culpability of a class of offenders and the severity of
a penalty,” or the mandatory imposition of a sentence without consideration of the
offender’s characteristics and the details of the offense. Miller, 567 U.S. at 470
(citations omitted). Regarding juvenile offenders, the United States Supreme Court
recognized a “confluence of these two lines of precedent.” Id.
       “As compared to adults, juveniles have a lack of maturity and an underdeveloped
sense of responsibility; they are more vulnerable or susceptible to negative influences
and outside pressures, including peer pressure; and their characters are not as well
formed.” Graham v. Florida, 560 U.S. 48, 68 (2010) (internal quotations and citations
omitted). “From a moral standpoint it would be misguided to equate the failings of a
minor with those of an adult, for a greater possibility exists that a minor’s character
deficiencies will be reformed.” Roper, 543 U.S. at 570. When a juvenile offender is
sentenced to life in prison without parole, the sentence “means denial of hope; it means
that good behavior and character improvement are immaterial; it means that whatever
the future may hold…, [the offender] will remain in prison for the rest of his days.”
Graham, 560 U.S. at 70 (citation omitted).
       In Miller v. Alabama, the United States Supreme Court concluded a mandatory
life sentence without parole for a juvenile homicide offender violated the Eighth
Amendment. 567 U.S. at 479. “By making youth (and all that accompanies it) irrelevant
to imposition of the harshest prison sentence, such a scheme poses too great a risk of
disproportionate punishment.” Id.
       Mandatory life without parole for a juvenile precludes consideration of his
       chronological age and its hallmark features – among them, immaturity,
       impetuosity, and failure to appreciate risks and consequences. It prevents

3
 The Eighth Amendment is applicable to the states through the Fourteenth
Amendment. Roper v. Simmons, 543 U.S. 551, 560 (2005) (citations omitted).


                                             5
       taking into account the family and home environment that surrounds him –
       and from which he cannot usually extricate himself – no matter how brutal
       or dysfunctional.... [I]t ignores that he might have been charged and
       convicted of a lesser offense if not for incompetencies associated with
       youth – for example, his inability to deal with police officers or prosecutors
       (including on a plea agreement) or his incapacity to assist his own
       attorneys. And finally, this mandatory punishment disregards the
       possibility that rehabilitation even when the circumstances most suggest it.
Id. at 477-78 (internal citations and parentheticals omitted). While states are “not
required to guarantee eventual freedom” to a juvenile offender, the sentence must
provide “some meaningful opportunity to obtain release based on demonstrated
maturity and rehabilitation.” Graham, 560 U.S. at 75.
       When deciding Miller applied retroactively to cases on state collateral review, the
United States Supreme Court discussed potential remedies for Miller violations.
       Giving Miller retroactive effect…does not require States to relitigate
       sentences, let alone convictions, in every case where a juvenile offender
       received mandatory life without parole. A State may remedy a Miller
       violation by permitting juvenile homicide offenders to be considered for
       parole, rather than by resentencing them. Allowing those offenders to be
       considered for parole ensures that juveniles whose crimes reflected only
       transient immaturity – and who have since matured – will not be forced to
       serve a disproportionate sentence in violation of the Eighth Amendment.
Montgomery, 136 S. Ct. at 736 (citations and internal quotations omitted). “Extending
parole eligibility to juvenile offenders does not impose an onerous burden on the States,
nor does it disturb the finality of state convictions.” Id. “The opportunity for release will
be afforded to those who demonstrate the truth of Miller's central intuition – that children
who commit even heinous crimes are capable of change.” Id.


                                   III.    DISCUSSION4
       Petitioner argues his sentence violates his constitutional rights, and the new
Missouri law does not resolve the constitutional violations.5 Respondent contends


4
  Timeliness and exhaustion of state remedies are undisputed. 28 U.S.C. §§ 2244(d),
2254(b); Rhines v. Weber, 544 U.S. 269, 274 (2005); Doc. #6, at 3; Doc. #34, at 7.
 5
   Petitioner also alleges violations of Missouri law and claims the new Missouri law is
unconstitutional. “[I]t is not the province of a federal habeas court to reexamine state-
court determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68
(1991) (citations omitted); see also Wainwright v. Sykes, 433 U.S. 72, 81 (1977).


                                              6
Petitioner’s claims are rendered moot by the new Missouri law, and the new Missouri
law resolves any constitutional violation.


                             A.     Miller and Montgomery
       Petitioner’s argument that his sentence of life imprisonment without parole is
unconstitutional was accepted, at least initially, by the Missouri Supreme Court when it
concluded in March 2016 that the sentence did not comply with the requirements of
Miller and Montgomery. Doc. #20-5. When issuing that decision, the Missouri Supreme
Court stated Petitioner would be eligible for parole after serving twenty-five years
“unless his sentence is otherwise brought into conformity with Miller and Montgomery by
action of the governor…or legislation.” Id. After the new Missouri law went into effect,
the Missouri Supreme Court vacated its prior order and denied Petitioner’s Petition.
Doc. #20-2. That Order refers to the new Missouri law, but provides no additional
explanation for the decision. Id.
       Although it is simply cited, the rationale of the Missouri Supreme Court’s decision
is the new Missouri law. Even if the Court were to find the Missouri Supreme Court’s
decision was unexplained, this Court’s decision would remain unchanged. As directed
by the United States Supreme Court, this Court must “look through the unexplained
decision to the last related state court decision” that provided a rationale, and presume
“the unexplained decision adopted the same rationale.” Wilson, 138 S. Ct. at 1192. But
neither the Missouri Court of Appeals nor the Texas County Circuit Court provided any
rationale for their decisions. Doc. #34-3, at 42; Doc. #34-2, at 77. So, this Court does
not know the rationale of the state courts’ decisions.
       Nevertheless, it is undisputed Petitioner was a juvenile when he committed the
offense, he was sentenced to life in prison without parole, and his sentence did not
consider mitigating circumstances related to his youth. While Respondent argues the
Missouri courts’ decisions are not contrary to or an unreasonable application of clearly
established United States Supreme Court precedent, Respondent does not set forth
legal authority demonstrating Petitioner’s sentence – a juvenile offender sentenced to


Because this Court cannot consider claims alleging violations of Missouri law, those
claims are denied.


                                             7
life in prison without parole – is constitutional. Petitioner’s initial sentence was rendered
unconstitutional by Miller and Montgomery.


                         (1)    Remedy for Constitutional Violation
       The Court must now turn to whether the constitutional violation is remedied by
the new Missouri law. The United States Supreme Court declared states could remedy
a Miller violation by resentencing the juvenile offenders or permitting the juvenile
offenders to be considered for parole. Montgomery, 136 S. Ct. at 736. Petitioner
argues the new Missouri law does not resolve the constitutional violation, and thus, he
is entitled to resentencing. Respondent contends the new Missouri law resolves any
Miller violation because Petitioner is now eligible to apply for parole.
       Among other things, the new Missouri law directs the parole board to consider
certain factors for juvenile offenders sentenced to life in prison now eligible for parole
after serving twenty-five years. Mo. Rev. Stat. § 558.047.5. These primary factors
include the offender’s efforts toward rehabilitation since the offense occurred; the
offender’s growth and maturity since the offense; the offender’s acceptance of
accountability for the offense; the offender’s institutional record during incarceration;
and whether the offender remains the same risk to society as he did at the time of the
initial sentencing. Id. The statute also requires the parole board to consider factors
listed in section 565.033.2, which include the nature and circumstances of the offense;
the offender’s degree of the culpability; his age, maturity, intellectual capacity, and
mental and emotional health and development at the time of the offense; his
background, including family, home, and community environment; likelihood for
rehabilitation; the extent of his participation in the offense; effect of familial or peer
pressure on his actions; the nature and extent of his criminal history; “the effect of
characteristics attributable” to his youth on his judgment; and statement(s) by the victim
or the victim’s family. Mo. Rev. Stat. § 565.033.2.
       With the enactment of section 558.047, Petitioner is no longer serving a sentence
of life without parole. Petitioner may now apply for parole after he serves twenty-five
years. This remedy was envisioned by the United States Supreme Court:




                                               8
       Extending parole eligibility to juvenile offenders does not impose an
       onerous burden on the States, nor does it disturb the finality of state
       convictions. Those prisoners who have shown an inability to reform will
       continue to serve life sentences. The opportunity for release will be
       afforded to those who demonstrate the truth of Miller’s central intuition –
       that children who commit even heinous crimes are capable of change.
Montgomery, 136 S. Ct. at 736.
       Petitioner argues that although the new Missouri law requires the parole board to
consider certain factors, the law “does not require that the board release the offender if
he or she demonstrates that he or she is ‘capable of change.’” Doc. #20, at 16
(emphasis added); see also Mo. Rev. Stat. § 217.690.12. Petitioner’s argument ignores
the United States Supreme Court’s pronouncement that states are “not required to
guarantee eventual freedom” to juvenile offenders. Graham, 560 U.S. at 75.


                    (2)     Habeas Cases After the New Missouri Law
       Since the enactment of the new Missouri law, Missouri state courts have not
considered, as best the Court can tell, a case involving the same circumstances as
Petitioner’s. In 2017, the Missouri Supreme Court found a juvenile offender sentenced
to three life sentences without the possibility of parole for fifty years violated the Eighth
Amendment because the jury was not given the opportunity to consider the mitigating
circumstances of youth. State ex rel. Carr v. Wallace, 527 S.W.3d 55, 60-62 (Mo. banc
2017). The Missouri Supreme Court concluded Carr was entitled to resentencing. Id. at
63. The new Missouri law is not mentioned in the decision, likely because the statute
only pertains to juvenile offenders sentenced to life without parole, and Carr was eligible
for parole after serving fifty years. See Willbanks v. Dep’t of Corrs., 522 S.W.3d 238,
234 (Mo. banc 2017) (declining to extend section 558.047 to sentences other than life in
prison without parole).
       Relatedly, the Missouri Court of Appeals found a juvenile offender’s sentence of
life without the possibility of parole for fifty years violated the Eighth Amendment
because there was no opportunity to consider the juvenile offender’s youth and related
circumstances. Edwards v. Steele, 533 S.W.3d 238, 244 (Mo. Ct. App. 2017). The
appellate court directed the trial court to resentence the petitioner in accordance with
the Miller factors. Id. Neither Carr nor Edwards is persuasive in this case because


                                              9
those juvenile offenders’ sentences, unlike Petitioner’s sentence, included eligibility for
parole.
       In this Court, the Honorable Dean Whipple denied habeas relief to a juvenile
offender sentenced to life without parole. Ramirez v. Griffith, No. 16-CV-1058 (W.D.
Mo. Dec. 2, 2016) (Doc. #8). Judge Whipple found the new Missouri law incorporated
“many of the youth-related concerns identified in Miller, such as the offender’s age and
maturity, his family environment, the circumstances of the offense, and prospects for
rehabilitation.” Id. at 5. Ramirez was also denied a certificate of appealability. Id. at 6.
Ramirez applied for a certificate of appealability with the Eighth Circuit Court of Appeals,
but his application was denied. No. 16-CV-1058 (Docs. #19-20). Ramirez’s petition for
writ of certiorari was denied by the United States Supreme Court.
       Similarly, the District Court for the Eastern District of Missouri denied habeas
relief to a juvenile offender sentenced to life without parole because the new Missouri
law comports with Miller and Montgomery. Saddler v. Pash, No. 16-CV-363, 2018 WL
999979, at *3 (E.D. Mo. Feb. 21, 2018). The Honorable Audrey Fleissig noted
Montgomery permitted parole eligibility to remedy a Miller violation, and the new law
“incorporates that remedy and further takes into account many of the youth-related
concerns identified in Miller.” Id. Given the similarities to this case, Ramirez and
Saddler are persuasive.


                   (3)    Class Action Involving the New Missouri Law
       In his Traverse, Petitioner relies on a decision recently issued in this Court. In a
class action alleging violations of 42 U.S.C. § 1983, the Honorable Nanette Laughrey
granted in part the plaintiffs’ motion for summary judgment, finding Missouri’s policies,
procedures, and customs for parole review for juvenile offenders sentenced to life
without parole violated the constitutional requirement that they “be provided a
meaningful and realistic opportunity for release based on demonstrated maturity and
rehabilitation.” Brown v. Precythe, No. 2:17-CV-4082-NKL, 2018 WL 4956519, at *6-10
(W.D. Mo. Oct. 12, 2018).6 The Court directed the defendants to file a plan complying


6
 In June 2018, the Court certified a class of plaintiffs consisting of “[i]ndividuals in the
custody of the Missouri Department of Corrections who were sentenced to life without


                                              10
with constitutional and statutory requirements. Id. at *12. The defendants filed their
plan on December 11, 2018, and the plaintiffs responded to the plan on January 10,
2019. No. 17-CV-4082 (Docs. #165-66). At this time, the Court has not issued a
decision related to the compliance plan. 7
       Based upon Brown, Petitioner contends the “remedy” for his constitutional
violation, as applied, does not afford him the relief to which he is entitled. He has
served twenty-three years of his sentence, and he will be eligible to apply for parole in
two years. By that time, the State, in all likelihood, will have implemented policies,
procedures, and customs that comply with constitutional requirements. Regardless,
claims challenging the constitutionality of a future parole hearing are premature. The
Court cannot consider claims based on a future application of the law. Likewise, the
Court will not entertain a hearing, as Petitioner requests, to ascertain the adequacy of
his opportunity for parole when he applies in two years.


                              (4)    Opportunity for Release
       Juvenile offenders sentenced to life in prison must be given a meaningful and
realistic opportunity to obtain release based upon demonstrated maturity and
rehabilitation. Graham, 560 U.S. at 75. The new Missouri law, on its face, provides a
meaningful and realistic opportunity for release. Petitioner is eligible to apply for parole
after serving twenty-five years. Mo. Rev. Stat. § 558.047.1(1). Before the law was
enacted, Petitioner was not eligible for parole. To the extent Petitioner is arguing his
opportunity for release will not be meaningful and/or realistic when he applies for parole
in two years, his argument is premature. Based upon the record before it and pursuant
to Montgomery, Miller, Graham, and Roper, this Court concludes the new Missouri law


parole under a mandatory sentencing scheme and who were under 18 years of age at
the time of the offense.” Brown v. Precythe, No. 17-CV-4082, 2018 WL 3118185, at *8-
9 (W.D. Mo. June 25, 2018). Petitioner was identified as a class member. No. 2:17-
CV-4082 (Doc. #104-1, at 2).
7
  In a footnote, Petitioner states “[i]t may be appropriate for the Court to defer a ruling on
[his] petition” until a compliance plan is presented in Brown. Doc. #39, at 22 n.4. He
does not provide authority supporting this suggestion. Regardless, the Court declines
to defer its ruling because the claims and relief sought in this matter are unique to those
alleged in Brown.


                                             11
provides an appropriate remedy to Petitioner’s Miller violation, and denies Petitioner’s
claims based upon Miller and Montgomery.8


                                   B.      Due Process
       The basis of Petitioner’s due process claim is unclear. It appears he alleges his
due process rights are violated because the new Missouri law makes him eligible for
parole, and the parole board decides if he is entitled to parole. But, as explained supra,
the new Missouri law provides an appropriate remedy, as set forth in Miller. Petitioner
has been afforded the relief to which he is entitled – to wit, an opportunity to apply for
parole in two years. He does not identify how his due process rights were violated
when he was granted this relief. Accordingly, any claim based upon an alleged violation
of Petitioner’s due process rights is denied.


                                 C.     Equal Protection
       To support an equal protection claim, Petitioner argues he “is entitled to the
same rights as a juvenile defendant charged with first degree murder today.” Doc. #20,
at 9. He claims new juvenile defendants “will receive a full and fair adversarial
sentencing,” and could be sentenced to less than thirty years.9 Id.
       “The Equal Protection Clause of the Fourteenth Amendment commands that no
State shall deny to any person within its jurisdiction the equal protection of the laws,
which is essentially a direction that all persons similarly situated should be treated
alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quotations
and internal citation omitted). A petitioner must show he was intentionally treated
differently because of his membership in an identifiable group or a constitutionally
suspect class. DeShaney v. Winnebago Cnty. Dept. of Soc. Servs., 489 U.S. 189, 197



8
  In the Traverse, Petitioner suggests he is bringing a claim under Hicks v. Oklahoma,
447 U.S. 343 (1980). However, in the Amended Petition, Petitioner cited Hicks for his
argument that he is “entitled to the benefit of Missouri law as applied to other litigants.”
Doc. #20, at 9. Assuming he sufficiently alleged a claim under Hicks, which is doubtful,
the claim is denied for the same reason as his other “as applied” claims.
9
  This explanation of Petitioner’s due process claim represents the entire extent the
claim was presented to the Missouri Supreme Court. Doc. #34-1, at 19-20.


                                             12
n.3 (1989); United States v. Bell, 86 F.3d 820, 823 (8th Cir. 1996). At a minimum,
Petitioner does not present evidence of discriminatory effect or purpose. United States
v. Strayhorn, 409 F. App'x 979, 982 (8th Cir. 2011). Petitioner also fails to identify a
similarly situated person who was treated better than he was treated. Because
Petitioner has not established these basic requirements, his equal protection claim fails.


                       IV.      CERTIFICATE OF APPEALABILITY
       In order to appeal, Petitioner must obtain a Certificate of Appealability, which
should be issued only if he “has made a substantial showing of a denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). This showing is established if reasonable
jurists could disagree as to how the issue should be resolved. Miller-El v. Cockrell, 537
U.S. 322, 336 (2003). The Court does not believe that the issues Petitioner has raised
are subject to debate among reasonable jurists, so the Court declines to issue a
Certificate of Appealability.


                                   V.    CONCLUSION
       For the foregoing reasons, Petitioner’s Amended Petition for Writ of Habeas
Corpus is denied, and the Court declines to issue a Certificate of Appealability.

IT IS SO ORDERED.
                                                  /s/ Ortrie D. Smith
                                                  ORTRIE D. SMITH, SENIOR JUDGE
DATE: January 24, 2019                            UNITED STATES DISTRICT COURT




                                             13
